In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Suffolk County (D’Emilio, J.), dated August 14, 1998, which denied its motion pursuant to CPLR 3212 for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there exist triable issues of fact (see, CPLR 3212 [b]) as to the presence and duration of snow and ice at the site of the accident prior to its occurrence. Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.